  Case 1:99-mc-09999 Document 145 Filed 02/06/20 Page 1 of 3 PageID #: 9825



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 JOHN S. STAFFORD, III,
 in his individual and representative
 capacities,

                Plaintiff,

        v.                                          C.A. No. __________________

 INTELITY, INC. f/k/a PROJECT
 CLOUDKEY, INC.

                Defendant.

              PLAINTIFF’S MOTION FOR LEAVE TO FILE UNDER SEAL

       Plaintiff John S. Stafford, III (“Stafford”), by and through his undersigned attorneys,

hereby moves the Court for an Order granting leave to file under seal his Complaint and exhibits.

The grounds for this motion are as follows:

       1.      This action arises out of a Stock Purchase Agreement (“SPA”) dated November

29, 2018 between Defendant Intelity, Inc. f/k/a Project Cloudkey, Inc. (“Intelity”) and

stockholders of Intelity Solutions, Inc. (the “Stock Purchase Agreement”). Stafford was one of

the stockholders who sold stock to Intelity and was appointed as the Stockholder Representative

in connection with the transaction.

       2.      The SPA upon which Stafford brings suit (and has attached as Exhibit A to the

Complaint) contains a confidentiality provision under which Stafford and the other stockholders

agreed “to hold in confidence any and all information, whether written or oral concerning” the

other parties to the agreement and Intelity Solutions, Inc. See Compl. Ex. A § 6.01. The

confidentiality provision also applies to Confidential Information, which is defined to include

“all confidential information, formulas, designs, devices, technology, know-how, research and

development, inventions, methods, processes, compositions and other trade secrets, whether or

                                                1
  Case 1:99-mc-09999 Document 145 Filed 02/06/20 Page 2 of 3 PageID #: 9826



not patentable.” See id. § 4.12(v). The SPA further recites that the parties have agreed to enter

into the SPA “in consideration of the mutual covenants and agreements” set forth in the SPA,

including the confidentiality provision. See id. (Recitals).

       3.       The Complaint necessarily refers to Intelity, Solutions, and the SPA, which

Stafford alleges Intelity breached. In addition, attached to the Complaint as Exhibit A is a copy

of the Stock Purchase Agreement, which references and attaches copies of the parties’ sensitive,

non-public business information.

       4.       The correspondence between Stafford and Intelity regarding the dispute (attached

as Exhibits B, C, D, E, and F) refer to and include provisions from the Stock Purchase

Agreement and matters related to Intelity and Solutions, which, as stated above, need to be kept

confidential.

       5.       Although Stafford reads Section 6.01 to permit disclosure when it is required in a

legal process or proceeding, Stafford recognizes that Intelity may assert that such disclosure

would violate the SPA’s confidentiality provision.

       6.       A federal court has the “inherent equitable power to grant confidentiality orders.”

Pansy v. Borough of Stroudsburg, 23 F.3d 772, 785-86 (3d Cir. 1994); see also In re Sarkar, 575

F.2d 870, 871 (C.C.P.A. 1978) (citing Nixon v. Warner Communications, Inc., 435 U.S. 589

(1978)); In re Motions for Access of Garlock Sealing Techs. LLC, 488 B.R. 281, 299–300 (D.

Del. 2013), as corrected (Mar. 15, 2013) (citing LEAP Sys., Inc. v. MoneyTrax, Inc., 638 F.3d

216, 221-22 (3d Cir. 2011)) (“A court has ‘supervisory power over its own records.’ Despite a

‘presumption in favor of public accessibility,’ a court has authority to seal documents ‘when

justice so requires,’ provided the party requesting sealing demonstrates that the ‘interest in

secrecy outweighs the presumption’ of access.”).



                                                 2
  Case 1:99-mc-09999 Document 145 Filed 02/06/20 Page 3 of 3 PageID #: 9827



       7.      Indeed, where an agreement requires confidential treatment, the intentional failure

to file court documents under seal can evidence bad faith. Toon v. Wackenhut Corrections

Corp., 250 F.3d 950, 953 (5th Cir. 2001). And, where a party relies on assurances of

confidentiality in entering into an agreement, that party has a privacy interest preventing

disclosure of its non-public, secretive business information. See Leap Sys., 638 F.3d at 222.

       8.      Permitting the Complaint and its exhibits to be filed under seal will preserve for

now the status quo concerning the rights and obligations of the parties as to the SPA. These

interests in secrecy outweigh any presumption or interest that may exist in favor of public access

to the details of a private and confidential business transaction.

       WHEREFORE, Stafford respectfully requests that the Court issue an order permitting the

Complaint and any exhibits related thereto to be filed and remain under seal.




 OF COUNSEL:                                       Respectfully submitted,

 Gary M. Miller                                    /s/ Henry E. Gallagher, Jr.
 Shook, Hardy & Bacon L.L.P.                       Henry E. Gallagher, Jr. (#495)
 111 S. Wacker Drive                               Lauren P. DeLuca (#6024)
 Suite 4700                                        Connolly Gallagher LLP
 Chicago, IL 60606                                 1201 North Market Street, 20th Floor
 312-704-7703                                      Wilmington, DE 19801
 gmiller@shb.com                                   Phone: (302) 757-7300
                                                   hgallagher@connollygallagher.com
 Kali R. Backer                                    ldeluca@connollygallagher.com
 Shook, Hardy & Bacon L.L.P.
 1660 17th Street, Suite 450                       Attorneys for Plaintiff
 Denver, CO 80202
 303.285.5303
 kbacker@shb.com

 Dated: February 6, 2020




                                                  3
